w-/r
                                ELECTRONIC RECORD




COA #      12-13-00374-CR                        OFFENSE:        22.021


           Johnny Paul Sutherlin v. The State
STYLE:     ofTexas                               COUNTY:         Anderson

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    3rd District Court


DATE: 6/24/2015                   Publish: NO    TC CASE #:      31228




                        IN THE COURT OF CRIMINAL APPEALS



         Johnny Paul Sutherlin v. The State of
STYLE:   Texas                                        CCA#:              <tsn-ts
         ftp se                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date: hu%l?a<r                                        SIGNED:                         PC:_

JUDGE: fa Ct4sl^~Z-                                   PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD